Citation Nr: 0843571	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-03 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to an annual clothing allowance based on a claim 
filed in February 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to April 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 determination of the above Department 
of Veterans Affairs Medical Center (VAMC), that denied the 
claim for an annual clothing allowance filed in February 
2003.  

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the Regional Office (RO) in Waco, Texas.  A transcript of the 
hearing is associated with the claims file.  

This case was previously before the Board in December 2006, 
at which time the Board remanded the veteran's claim for 
additional evidentiary development.  All requested 
development has been completed and the claim is properly 
before the Board for review.  

The issue of entitlement to an annual clothing allowance 
based on claim filed in May 1998 is REMANDED to the VAMC in 
Dallas, Texas.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  Service connection has been established for tinea cruris 
and pedis, rated as 30 percent disabling, and chronic acne 
and psuedofolliculitis barbae involving the face and neck, 
rated as 10 percent disabling.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's service-
connected skin disabilities require the use of medication 
that causes irreparable damage to his outer garments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are not met.  38 U.S.C.A. § 1162 (West 2002 & Supp 2008); 38 
C.F.R. § 3.810 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VAMC issued a letter in June 2005 that 
informed the veteran of his and VA's respective duties for 
obtaining evidence.  The letter advised the veteran that no 
additional evidence was needed to substantiate his claim; 
however, the letter did not advise him of the types of 
evidence needed to substantiate the claim in general, i.e., 
evidence showing that the veteran treated his service-
connected skin disabilities with a physician-prescribed 
medication that caused irreparable damage to his outer 
garments.  

Although the June 2005 letter did not satisfy VA's duty to 
notify the veteran as to the evidence needed to substantiate 
his claim, the Board finds the essential fairness of the 
adjudication has not been affected by the notice defect 
because the veteran had actual knowledge of what was required 
to substantiate his claim for a clothing allowance.  In this 
regard, the Board notes the veteran submitted private medical 
evidence showing prescriptions for various ointments, 
lotions, and creams to treat his service-connected 
disability, and he testified, at the September 2005 hearing, 
that the ointments and creams damage his clothing.  As such, 
the Board finds the veteran has had actual knowledge of the 
type of evidence needed to substantiate his claim sufficient 
to cure the notice defect in this case.  See Sanders, supra.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The evidentiary 
record contains the veteran's VA outpatient treatment 
records, as well as private medical records which document 
the various treatment prescribed for the veteran's service-
connected skin disabilities.  The veteran was also afforded a 
VA examination in May 2004, in conjunction with this claim, 
and the RO also obtained an additional medical opinion in 
April 2007 which addressed whether the criteria for 
entitlement to a clothing allowance are met in this case.  In 
sum, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim herein is being denied, such issues are moot.

Accordingly, the Board finds that the veteran had actual 
knowledge of the types of evidence needed to substantiate his 
claim sufficient to cure the notice defect in this case and 
that VA has satisfied its duty in obtaining evidence 
pertinent to his claim under the VCAA.  Therefore, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

The veteran has asserted that he is entitled to an annual 
clothing allowance because his service-connected skin 
disabilities require the use of medicated ointment, cream, 
and lotion that cause damage to his clothing.  Specifically, 
the veteran has testified that the ointment, cream, and 
lotion stain the back of his collar and the front of his pant 
legs such that he has to buy new shirts or work pants every 
three months.  

A veteran is entitled to a clothing allowance if: (1) a VA 
examination  or examination report from a private physician 
specified in 38 C.F.R. § 3.326(c) discloses that the veteran 
wears or uses certain prosthetic or orthopedic appliances 
(including a wheelchair) which tend to wear or tear clothing 
because of a service-connected disability; or (2) the Chief 
Medical Director or designee certifies that, because of the 
use of a physician prescribed medication for a skin condition 
which is due to the service-connected disability, irreparable 
damage is done to the veteran's outer garments.  38 U.S.C.A. 
§ 1162 (West 2002 & Supp. 2008); 38 C.F.R. § 3.810 (a) 
(2008).

The veteran currently has several service-connected 
disabilities, including tinea cruris and pedis affecting his 
groin and feet, rated as 30 percent disabling, and chronic 
acne and psuedofolliculitis barbae affecting his face and 
neck, rated as 10 percent disabling.  Entitlement to service 
connection for these disabilities was established in January 
1998, and review of the record reveals the veteran has been 
prescribed various medicated ointments, creams, and lotions 
to treat his service-connected skin disabilities since that 
time.  See VA outpatient treatment records dated from 1995 to 
2003.  

At a May 2004 VA examination, the veteran reported that he 
suffers from a skin disorder affecting his groin area, lower 
extremities, and bearded area of the face and neck.  The 
veteran provided a list of all VA-prescribed medication he 
was taking at the time, as well as a list of medication 
prescribed by his private dermatologist.  He reported that 
his trousers are occasionally stained around the groin area 
secondary to the creams he uses.  The May 2004 VA examiner 
noted that the Chief of the Pharmacy Service provided a 
memorandum which identified the skin medications listed on 
the Veterans Affairs North Texas Health Care System (VANTHCS) 
Formulary as medications that would cause irreparable damage 
to outer garments of clothing.  The memorandum identified six 
specific medications, and the May 2004 VA examiner stated he 
was unable to identify any of the six medicines in the list 
of those prescribed for the veteran by VA or his private 
dermatologist.  As a result, the May 2004 VA examiner opined 
it is less likely than not that any medication prescribed for 
the veteran's service-connected disabilities caused damage to 
his outer clothing.  

Subsequently, in May 2004, the Chief of the Prosthetics 
Treatment Center at the VAMC reviewed the veteran's claims 
file and opined that, based on the May 2004 VA examination, 
the evidence did not show the veteran was entitled to a 
clothing allowance based on medications used for a skin 
condition.  

In support of his claim, the veteran submitted additional 
medical evidence from his private dermatologist, dated from 
1999 to 2005, which showed various medications prescribed for 
his skin condition.  VA requested an additional medical 
opinion regarding the medications documented in the private 
medical records.  In April 2007, the Chief of the Pharmacy 
Service provided a memorandum which stated that 
pharmaceutical literature did not provide any data to support 
a finding that any of the medications identified in the 
private medical records caused irreparable damage to clothes.  
Irreparable damage referred to stains not removable by 
regular laundering or dry cleaning.  Following the April 2007 
opinion, the Chief of the Prosthetics Treatment Center again 
determined that entitlement to an annual clothing allowance 
was not shown by the evidence of record.  See April 2008 
SSOC.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the veteran's claim for an annual 
clothing allowance.  In making this determination, the Board 
considers the opinions rendered by the May 2004 VA examiner 
and the Chief of the Pharmacy Service in April 2007 to be the 
most competent and probative evidence of record, as they were 
based on information received from the VANTHCS Formulary 
regarding medications identified as those that would cause 
damage to clothing, as well as other pharmaceutical 
literature.  The May 2004 and April 2007 opinions were 
confirmed by the Chief of the Prosthetics Treatment Center at 
the VAMC, and the Board notes there is no opposing medical 
opinion evidence of record which establishes that the 
veteran's service-connected skin disabilities require the use 
of medication that causes irreparable damage to his outer 
clothing.  In addition, the veteran has not submitted any 
evidence which shows the medication he uses has actually 
caused irreparable damage to his clothing.

The Board notes there is medical evidence of record which 
shows the veteran was previously prescribed Diphenhydramine, 
which is one of the medications listed on the VANTHCS 
Formulary as a medication that would cause damage to 
clothing.  See VA outpatient treatment records dated from 
1995 to 2001.  Review of the record reveals, however, that 
the prescription for Diphenhydramine was last filled by VA in 
January 2000, and there is no indication that the veteran has 
used this medication since that time, including during the 
appeal period.  

In summary, the Board finds there is no competent evidence of 
record which shows the veteran's service-connected skin 
disabilities require the use of medication that causes 
irreparable damage to his outer garments.  In order to grant 
the benefit sought in this case, the pertinent regulation 
requires that the Chief Medical Director or his designee 
certify that, because of the use of a physician-prescribed 
medication for a service-connected skin disability, 
irreparable damage is done to the veteran's outer garments.  
38 C.F.R. § 3.810(a).

In this case, the preponderance of the competent and 
probative evidence of record shows that the medications used 
by the veteran to treat his service-connected disabilities 
are not medications that are accepted as those that would 
cause irreparable damage to clothing or that the medications 
the veteran uses have actually caused damage to his outer 
clothing.  There is no opposing medical evidence of record or 
evidence which otherwise establishes entitlement to the 
benefit sought.  As a result, the Board finds the veteran is 
not entitled to an annual clothing allowance, and the 
benefit-of- the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to an annual clothing allowance based on a claim 
filed in February 2003 is denied.


REMAND

When this case was last before the Board in December 2006, 
only the VAMC folder associated with this claim was provided.  
That folder dealt only with the claim filed in February 2003.  
When the case was returned to the Board following its 
December 2006 remand, the medical folder and the entire 
claims file was provided.  Review of the evidence shows the 
veteran submitted a claim for an annual clothing allowance in 
May 1998.  Following a September 1998 determination by the 
Chief of the Prosthetics Treatment Center, the VAMC denied 
the veteran's claim in February 1999.  The veteran filed a 
timely notice of disagreement as to the February 1999 
determination; however, the VAMC did not subsequently issue a 
Statement of the Case (SOC).  The Court of Appeals for 
Veterans Claims has directed that where a veteran has 
submitted a timely notice of disagreement and the RO has not 
yet issued an SOC addressing the issue, the Board should 
remand the issue to the RO for issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

As noted above, the evidence shows the veteran was previously 
prescribed Diphenhydramine, one of the medications listed on 
the VANTHCS Formulary as a medication that would cause damage 
to clothing according to the May 2004 VA examination report.  
See VA outpatient treatment records dated from 1995 to 2001.  

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC to the veteran and 
his representative on the issue of entitlement 
to an annual clothing allowance based on a claim 
filed in May 1998.  The veteran should be 
advised that he may perfect his appeal of this 
issue by filing a Substantive Appeal within 60 
days of the issuance of the SOC, see 38 C.F.R. § 
20.302(b); otherwise, the decision becomes 
final.  If the claim is denied and a timely 
substantive appeal is filed, the issue should be 
certified to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


